PER CURIAM.
The Supreme Court vacated our judgment — Doe v. University of Illinois, 138 F.3d 653 (1998) — and remanded this case for further consideration in light of Davis v. Monroe County Board of Education, 526 U.S. 629, 119 S.Ct. 1661, 143 L.Ed.2d 839 (1999). Upon that reconsideration, we reinstate and affirm that portion of our prior decision rejecting the University of Illinois’ claim of Eleventh Amendment immunity. In all other respects, we Remand this case to the district court for reconsideration of the plaintiffs claim against the “deliberate indifference” liability standard established by the Supreme Court in Davis.
So Ordered.